Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Charles C. Hagadorn III on 05/14/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 02/11/2021:
Claim 23,
In line 5, replace “articulator” with ---virtual articulator---
 In line 7 replace “from which” with ---for producing---
In line 8, delete “can be produced”
Claim 33, 
In line 6, replace “articulator” with ---virtual articulator---
 In line 9 replace “from which” with ---for producing--- and delete the terms “can be produced”
Claim 39: canceled.

Claim 42, line 1 insert the term ---the--- between the terms “wherein instructions”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 23-38, 40-42 are allowed. The art of record does not teach or render obvious a method for creating a physical model of teeth including steps of virtually combining the virtual 3D image with a virual articulator, preparing a physical model based on information from the virtually combined virtual 3D image, the positive model including the first and second members having an alignment arrangement to permit proper occlusion alignment of the two members of the positive model, the alignment arrangement including a mounting arrangement for mounting the members on the articulator, wherein virtually combining the virtual 3D image with the articulator comprises defining articulator-engagement portions of the first and second members and in combination with limitations set forth in the claim(s). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772